Exhibit 10.12




        MONITORING AGREEMENT (this "Agreement"), dated as of October 1, 2001,
among HAYNES HOLDINGS INC., a Delaware corporation ("HHI"), HAYNES
INTERNATIONAL, INC., a Delaware corporation ("Opco"), and BLACKSTONE MANAGEMENT
PARTNERS L.P., a Delaware limited partnership ("BMP").

         WHEREAS, BMP, by and through itself, its affiliates and their
respective officers, employees and representatives, has expertise in the areas
of finance, strategy, investment and acquisitions relating to the business of
HHI and Opco; and

         WHEREAS, HHI and Opco desire to avail themselves, for the term of this
Agreement, of the expertise of BMP in the aforesaid areas and BMP wishes to
provide the services to HHI and Opco as herein set forth;

         NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and conditions contained herein, the parties hereto agree as follows:

1.     Appointment. HHI and Opco hereby appoint BMP to render the advisory and
consulting services described in Section 2 hereof for the term of this
Agreement.

2.      Services. BMP hereby agrees that during the term of this Agreement it
shall render to HHI and Opco, by and through itself, its affiliates, and their
respective officers, employees and representatives as BMP in its sole discretion
shall designate from time to time, advisory and consulting services in relation
to the affairs of HHI, Opco and their subsidiaries, including, without
limitation, (i) advice in operating the business of HHI, Opco and their
subsidiaries on a day-to-day basis (ii) advice in designing financing structures
and advice regarding relationships with HHI, Opco and their subsidiaries’
lenders and bankers; (iii) advice regarding the structure and timing of public
offerings of debt and equity securities of HHI, Opco and their subsidiaries;
(iv) advice regarding property dispositions or acquisitions; and (v) such other
advice directly related or ancillary to the above advisory services as may be
reasonably requested by HHI and Opco. It is expressly agreed that the services
to be performed hereunder shall not include investment banking or other
financial advisory services rendered by BMP or its affiliates to HHI and Opco in
connection with any specific acquisition, divestiture, refinancing or
recapitalization by HHI, Opco or any of their subsidiaries. BMP may be entitled
to receive additional compensation for providing services of the type specified
in the preceding sentence by mutual agreement of HHI, Opco or such subsidiary
and BMP.

3.     Fees. In consideration of the services contemplated by Section 2, for the
term of this Agreement, HHI and Opco and their respective successors, jointly
and severally, agree to pay to BMP an annual fee (the “Monitoring Fee”) of
$950,000, payable in quarterly installments on December 31, March 31, June 30
and September 30 of each year commencing on October 1, 2001 through September
30, 2002. To the extent required by any debt financing of HHI, Opco or their
subsidiaries, the Monitoring Fee shall be deferred until the earlier of (i)
dissolution of HHI, and (ii) payment of such deferred Monitoring Fee is
permitted under such debt financing. Any deferred Monitoring Fee shall bear
interest at a rate of ten percent (10%) per annum, compounded annually, from the
date deferred until paid.

4.     Reimbursements. In addition to the fees payable pursuant to this
Agreement, HHI and Opco shall, jointly and severally, pay directly or reimburse
BMP for its Out-of-Pocket Expenses (as defined below). For the purposes of this
Agreement, the term “Out-of-Pocket Expenses” shall mean the reasonable
out-of-pocket costs and expenses reasonably incurred by BMP or its affiliates in
connection with the services rendered hereunder in pursuing, or otherwise
related to, the business of HHI or Opco, including, without limitation, (i) fees
and disbursements of any independent professionals and organizations, including
independent accountants, outside legal counsel or consultants, (ii) costs of any
outside services or independent contractors such as financial printers,
couriers, business publications, on-line financial services or similar services
and (iii) transportation, per diem costs, word processing expenses or any
similar expense not associated with its ordinary operations. All reimbursements
for Out-of-Pocket Expenses shall be made promptly upon or as soon as practicable
after presentation by BMP to HHI or Opco of a written statement thereof.

5.     Indemnification. HHI and Opco, jointly and severally, will indemnify and
hold harmless BMP, its affiliates and their respective partners (both general
and limited), members (both managing and otherwise), officers, directors,
employees, agents and representatives (each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
whether joint or several (the “Liabilities”), related to, arising out of or in
connection with the advisory and consulting services contemplated by this
Agreement or the engagement of BMP pursuant to, and the performance by BMP of
the services contemplated by, this Agreement, whether or not pending or
threatened, whether or not an Indemnified Party is a party, whether or not
resulting in any liability and whether or not such action, claim, suit,
investigation or proceeding is initiated or brought by HHI or Opco. HHI and
Opco, jointly and severally, will reimburse any Indemnified Party for all
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) as they are incurred in connection with investigating, preparing,
pursuing, defending or assisting in the defense of any action, claim, suit,
investigation or proceeding for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any action or
proceeding arising there from, whether or not such Indemnified Party is a party
thereto. HHI and Opco will not be liable under the foregoing indemnification
provision with respect to any Indemnified Party, to the extent that any loss,
claim, damage, liability, cost or expense is determined by a court, in a final
judgment from which no further appeal may be taken, to have resulted primarily
from the gross negligence or willful misconduct of BMP. If an Indemnified Party
is reimbursed hereunder for any expenses, such reimbursement of expenses shall
be refunded to the extent it is finally judicially determined that the
Liabilities in question resulted primarily from the gross negligence or willful
misconduct of BMP.

6.      Accuracy of Information. HHI and Opco shall furnish or cause to be
furnished to BMP such information as BMP believes appropriate to its monitoring
services hereunder and to the ownership by affiliates of BMP of equity interests
of HHI and/or Opco (all such information so furnished being the “Information”).
HHI and Opco recognize and confirm that BMP (i) will use and rely primarily on
the Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same, (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information and (iii)
is entitled to rely upon the Information without independent verification.

7.     Term. This Agreement shall be effective as of the date hereof and shall
continue until September 30, 2002, provided that Section 4 shall remain in
effect with respect to Out-of-Pocket Expenses incurred prior to September 30,
2002. The provisions of Sections 5, 6 and 8 and otherwise as the context so
requires shall survive the termination of this Agreement.

8.      Permissible Activities. Subject to applicable law, nothing herein shall
in any way preclude BMP, its affiliates or their respective partners (both
general and limited), members (both managing and otherwise), officers,
directors, employees, agents or representatives from engaging in any business
activities or from performing services for its or their own account or for the
account of others, including for companies that may be in competition with the
business conducted by HHI or Opco.

9.     Miscellaneous.

(a)     No amendment or waiver of any provision of this Agreement, or consent to
any departure by either party hereto from any such provision, shall be effective
unless the same shall be in writing and signed by all of the parties hereto. Any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. The waiver by any party of any
breach of this Agreement shall not operate as or be construed to be a waiver by
such party of any subsequent breach.

– 2 –

(b)      Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by facsimile,
Federal Express, or other overnight courier, addressed as follows or to such
other address of which the parties may have given notice:

If to BMP: c/o The Blackstone Group L.P.
345 Park Avenue, 31st Floor
New York, New York 10154
Attention: Chinh E. Chu
Facsimile: (212) 583-5722

If to HHI or to Opco: Haynes International, Inc.
1020 West Park Avenue
P. O. Box 9013
Kokomo, IN 46904-9013
Attention: Calvin S. McKay
Facsimile: (765) 456-6985


Unless otherwise specified herein, such notices or other communications shall be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile, and (ii) one business day after being sent by Federal Express or
other overnight courier.

(c)     This Agreement shall constitute the entire agreement between the parties
with respect to the subject matter hereof, and shall supersede all previous oral
and written (and all contemporaneous oral) negotiations, commitments, agreements
and understandings relating hereto.

(d)     This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. This Agreement shall inure
to the benefit of, and be binding upon, BMP, HHI, Opco and their respective
successors and assigns. The provisions of Section 5 shall inure to the benefit
of each Indemnified Party.

(e)     This Agreement may be executed by one or more parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

(f)     The waiver by any party of any breach of this Agreement shall not
operate as or be construed to be a waiver by such party of any subsequent
breach.

(g)     Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

– 3 –

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as of the date first above
written.


BLACKSTONE MANAGEMENT
PARTNERS L.P.
By:  Blackstone Management Partners
L.L.C., its General Partner
By:  /s/   Chinh E. Chu



/ss/   Chinh E. Chu

--------------------------------------------------------------------------------

Name:  Chinh E. Chu
Title:  Senior Managing Director



HAYNES HOLDINGS, INC.
By:  Haynes International, Inc.
By:  /s/   Francis J. Petro



/ss/   Francis J. Petro

--------------------------------------------------------------------------------

Name:  Francis J. Petro
Title:  Chief Executive Officer



HAYNES INTERNATIONAL, INC.
By:  /s/   Francis J. Petro



/ss/   Francis J. Petro

--------------------------------------------------------------------------------

Name:  Francis J. Petro
Title:  Chief Executive Officer


– 4 –